 

 

IN THE UNITED STATES DISTRICT wou & ee
FOR THE SOUTHERN DISTRICT OF. GEORGIA

SAVANNAH DIVISION... 05 uy) 19: 05

LERK Cv eb. ue esee

= ae

6. BIST. Set GA.
V. CR 419-089

UNITED STATES OF AMERICA,

WAT?

MICHAEL WILLIAMS,

Defendant.

ORDER

After an independent review of the record, the Court concurs with the Magistrate Judge’s

Report and Recommendation. Dkt. No. 97. Although nothing labeled “objections” has been filed

in response thereto, two of Defendant’s recent filings, dkt. nos. 111 and 112, could be liberally

construed as objections. To the extent Defendant intended those filings to serve as objections to

the Report and Recommendation, they are OVERRULED. The very thorough Report and

Recommendation of the Magistrate Judge is legally and factually correct in all respects, and

nothing in the Defendant’s latest filings undermines it. Accordingly, the Report and

Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

SO ORDERED, this 4th day of March, 2020.

DAG

HONLISA GODBEX WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
